265 S.W.3d 376 (2008)
Cynthia D. JACKSON, Respondent,
v.
James O. JACKSON, Appellant.
No. WD 68529.
Missouri Court of Appeals, Western District.
October 7, 2008.
*377 Alleen Sara Vanbebber and Rhonda E. Smith, Kansas City, MO, for appellant.
Cassandra Lyn Terhune, Lee's Summit, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and JAMES E. WELSH, Judge.

ORDER
PER CURIAM.
James O. Jackson appeals the circuit court's judgment dissolving his marriage to Cynthia D. Jackson. We affirm in this per curiam order pursuant to Rule 84.16(b).